 Case 1:19-cr-00392-PKC Document 57 Filed 06/25/20 Page 1 of 2 PageID #: 313

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

AAS/SME/LB/CJN                                   271 Cadman Plaza East
F. #2019R01145                                   Brooklyn, New York 11201


                                                 June 25, 2020


By Email and ECF

Moe Fodeman, Esq.
Wilson Sonsini Goodrich & Rosati, PC
1301 Avenue of the Americas
40th Floor
New York, NY 10019

             Re:    United States v. Bo Mao
                    Criminal Docket No. 19-392 (PKC)

Dear Mr. Fodeman:

               Enclosed please find the government’s eighth production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure (“FRCP 16”). This
discovery supplements the government’s previous productions dated January 22, 2020;
February 3, 2020; February 11, 2020, February 28, 2020; March 3, 2020, March 5, 2020, and
March 18, 2020. The discovery is being produced pursuant to the Protective Order entered
by the Court on January 10, 2020. See ECF Docket Entry No. 30. The government again
requests reciprocal discovery from the defendant.

             The enclosed discovery consists of the following:

                                   Category of Discovery
      Document Description         Pursuant to Protective                   Bates Range
                                          Order

1 Miranda waiver form -                Discovery Material        BM-000135891
  Chinese                                   (“DM”)
 Case 1:19-cr-00392-PKC Document 57 Filed 06/25/20 Page 2 of 2 PageID #: 314



                                               Very truly yours,

                                               RICHARD P. DONOGHUE
                                               United States Attorney

                                        By:     /s/ Sarah M. Evans
                                               Alexander A. Solomon
                                               Sarah M. Evans
                                               Assistant United States Attorneys
                                               (718) 254-7000

                                               DEBORAH L. CONNOR
                                               Chief, Money Laundering and Asset
                                               Recovery Section, Criminal Division
                                               U.S. Department of Justice

                                        By:    /s/ Christian J. Nauvel
                                               Laura Billings
                                               Christian J. Nauvel
                                               Trial Attorneys

                                               JAY I. BRATT
                                               Chief, Counterintelligence and Export
                                               Control Section
                                               National Security Division, U.S. Department
                                               of Justice

                                        By:    /s/ Thea D. R. Kendler
                                               Thea D. R. Kendler
                                               David Lim
                                               Trial Attorneys

cc:   Clerk of the Court (PKC) (by ECF) (without Enclosures)




                                           2
